         Case 2:18-cv-02081-TLN-KJN Document 70 Filed 02/12/19 Page 1 of 2

 1   Aaron J. Fischer (SBN 247391)                      Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org               jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                          Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org                mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                       Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                            alitton@cooley.com
 4   Oakland, CA 94612                                  COOLEY LLP
     Telephone: (510) 267-1200                          3175 Hanover Street
 5   Fax: (510) 267-1201                                Palo Alto, CA 94304-1130
                                                        Telephone: (650) 843-5000
 6   Tifanei Ressl-Moyer (SBN 319721)                   Facsimile: (650) 849-7400
      tifanei.ressl-moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                       Attorneys for Plaintiffs
     1831 K Street
 8   Sacramento, CA 95811
     Telephone: (916) 504-5800
 9   Fax: (916) 504-5801

10   Donald Specter (SBN 83925)
      dspecter@prisonlaw.com
11   Margot Mendelson (SBN 268583)
      mmendelson@prisonlaw.com
12   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                     UNITED STATES DISTRICT COURT

18                                 EASTERN DISTRICT OF CALIFORNIA

19                                        SACRAMENTO DIVISION

20

21    LORENZO MAYS, RICKY                          )   Case No. 2:18-cv-02081 TLN KJN
      RICHARDSON, JENNIFER BOTHUN,                 )
22    ARMANI LEE, LEERTESE BEIRGE, and             )   NOTICE OF REQUEST TO FILE UNDER
      CODY GARLAND, on behalf of themselves        )   SEAL PURSUANT TO LOCAL RULE 141
23    and all others similarly situated,           )
                                                   )   JUDGE:    Hon. Kendall J. Newman
24                       Plaintiffs,               )
                                                   )   Complaint Filed: July 31, 2018
25           v.                                    )
                                                   )
26    COUNTY OF SACRAMENTO,                        )
                                                   )
27                       Defendant.                )
                                                   )
28
                                                                        NOTICE OF REQUEST TO FILE UNDER SEAL
                                                                                CASE NO.: 2:18-CV-02081 TLN KJN
        Case 2:18-cv-02081-TLN-KJN Document 70 Filed 02/12/19 Page 2 of 2

 1
            Pursuant to Local Rule 141, Notice is hereby given that Plaintiffs have submitted to the Court
 2
     by email a Request to File Under Seal (“Request”) a document entitled “Confidential Declaration of
 3
     Margot Mendelson in Support of Plaintiffs’ Motion for Partial Summary Judgment or in the
 4
     Alternative Preliminary Injunction re: Mental Health Care and Solitary Confinement” (“Confidential
 5
     Mendelson Declaration”).
 6
            The Confidential Mendelson Declaration’s exhibits contain confidential, personally
 7
     identifying information about people incarcerated in the Sacramento County Jail (“Jail”). In
 8
     particular, the exhibits contain the following: (1) a list of people in the Jail who are pending
 9
     placement in the Department of State Hospitals as of July 2018; (2) Jail records regarding the
10
     housing history for a class member with serious mental illness; (3) excerpts from Jail medical and
11
     mental health records for the same class member; (4) the Sacramento County Sheriff’s Department
12
     written review of a suicide that took place in the Jail on January 5, 2017; (5) the Sacramento County
13
     Sheriff’s Department’s Continuation Report and written review of a suicide that took place in the
14
     Jail on April 24, 2018, and (6) Appendix 1 to Dr. Bruce C. Gage’s report, Evaluation of Mental
15
     Health Services: Sacramento County Jails. The handling of confidential material is addressed by the
16
     Stipulated Protective Order in this case (Dkt. 27).
17
            The Request, Confidential Mendelson Declaration, and accompanying Proposed Order were
18
     provided to counsel for Defendants and the Court by email.
19
                                                           Respectfully submitted,
20

21   Dated: February 12, 2019                              /s/ Margot Mendelson
                                                           Margot Mendelson (SBN 268583)
22                                                         PRISON LAW OFFICE

23                                                         Attorney for Plaintiffs

24

25

26

27

28
                                                                            NOTICE OF REQUEST TO FILE UNDER SEAL
                                                       1                            CASE NO.: 2:18-CV-02081 TLN KJN
